Citation Nr: 1332323	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-05 018	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for uterine fibroids.



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2001 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of service connection for a bilateral shin condition, a bilateral foot condition, hearing loss, and tinnitus been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain an adequate nexus opinion concerning any relationship between the Veteran's uterine fibroids and her military service.

The Veteran seeks service connection for uterine fibroids claiming that the currently existing fibroids "began in military service" and continue to cause intermittent pain.  See February 2013 Form 9; see also September 2009 Application for Compensation and/or Pension (stating the uterine fibroids "were acquired while in the military [and are] connected in some way to service/service activities/job related stress . . . they . . . are still present.")

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Here, the evidence reflects that the Veteran currently has uterine fibroids.  Specifically, private medical evidence dated May 2010 showed uterine fibroids measured at 4.1 centimeters in largest diameter.  In addition, in March 2012, a pelvic sonogram revealed the presence of two fibroids measuring approximately 2.8 centimeters.  In November 2012, the Veteran submitted to a VA examination, and the examiner noted the presence of uterine fibroids which were exhibiting symptoms.

The Veteran's service treatment records (STRs) reflect that a pelvic examination was not performed upon entrance into service, but no uterine fibroids or other gynecological abnormalities were noted on the Veteran's October 2000 entrance examination.  Accordingly, the Veteran is presumed to have been in sound medical condition at the time of entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b) ("The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service . . .").  During service, in January 2003, an ultrasound of the Veteran's uterus was performed and a small transmural fibroid was detected, measuring 1 centimeter in largest diameter.  At the examination, the Veteran reported several months of pelvic pain prior to seeking medical attention.  The STRs indicate several instances of abdominal pain and abnormal vaginal discharge.  These symptoms were linked to other gynecological concerns not related to the fibroid, including herpes and Chlamydia.  The Veteran's November 2007 medical report upon discharge from service reflected the uterine fibroid and stated that it was "stable on vaginal ultrasound" in November 2006.  The Board finds evidence of the incurrence of a uterine fibroid in service.

Having satisfied the first two elements required for service connection, the remaining question is whether there is a nexus between the Veteran's current uterine fibroids and the uterine fibroid documented in service or whether the fibroids today are manifestations of the same condition that had its onset in service as shown by the fibroid documented at that time.  The only opinion of record was provided by the examiner at the Veteran's November 2012 VA examination.  The VA examiner reviewed the claims file and noted that a small uterine fibroid was discovered during the Veteran's period of active duty, although no further follow-up or therapy was needed.  The examiner noted that uterine fibroids were still existent on sonograms performed in 2010 and 2012 but stressed that there was no indication of a need for follow-up therapy or for a hysterectomy or myomectomy.  In addition, the examiner opined that the present symptoms secondary to the uterine fibroids were mild to minimal.  Specifically, the examiner noted that the fibroids caused no complications with the Veteran's 2010 pregnancy and her decision to have a caesarean section was not due to the existence of the fibroids.  The examiner concluded, "Uterine fibroids is (sic) not caused by or a result of any military duties.  The presence of not significant uterine fibroid was documented on active duty in November 2003.  At present, the uterine fibroids do not result in any disability present, residual or permanent.  A pregnancy following the findings of uterine fibroids was not impacted as a result."

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA examination report that states an opinion without a rationale is insufficient.  Indeed, "most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  

Here, the examiner's opinion that uterine fibroids in this case were "not caused by or a result of any military duties" is not a sufficient reason, in itself, to deny service connection because if a disease or disability is shown to have had its onset, or to have begun, during or coincident with active service, service connection may be warranted on this basis alone, without regard to whether there is evidence showing that the disease was actually "caused by" military duties.  38 C.F.R. § 3.303(a) (providing that service connection means "that a particular injury or disease resulting in disability was incurred coincident with service" (emphasis added)).  Moreover, the severity of the symptoms or level of disability resulting from a disease that is still shown to be present or ongoing is, in general, not a reason to deny service connection for a disease first shown in service unless it can be shown that the severity of symptoms or level of disability will not increase in the future.  

When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking an additional medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is mindful that it cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Id; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, a remand is needed for a clarifying opinion to as to whether it is as least as likely as not that there is a nexus between the Veteran's currently diagnosed uterine fibroids and the fibroid documented in service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether she has received any further evaluation or treatment for her uterine fibroids since 2012, either from VA or elsewhere (privately, etc.).  If she has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e). 

2.  After the above development has been completed, and records are obtained to the extent available, ask the November 2012 VA examiner to offer an addendum to his opinion.  If the same examiner is not available, schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of the Veteran's uterine fibroids.  This REMAND, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The examiner should carefully consider the STRs and note that the uterine fibroid was noted in January 2003, i.e., earlier than stated in the 2012 examination report.

The examiner, following a review of the record, is asked to provide an opinion as to the likelihood (likely, as likely as not, or unlikely) that there is a connection or nexus between the Veteran's current uterine fibroids and the uterine fibroid documented in service in January 2003.  In other words, are the uterine fibroids today and the fibroid documented in service in January 2003 manifestations of the same condition or disease, such that it can be said that it is at least as likely that the condition of uterine fibroids began in service as it is likely that it began after service or at some other time?

In addressing this, the examiner need not render an opinion about whether uterine fibroids were caused by any specific military duties or how mild or severe the symptoms resulting from the fibroids were in service or are presently.  However, if the examiner finds that the uterine fibroid documented in service in January 2003 is not the same, or part of the same, condition that results in the uterine fibroids shown currently, the examiner should provide a rationale or explanation for this conclusion.

Finally, if the examiner concludes that the condition of uterine fibroids had its onset in service as shown by the fibroid documented in January 2003 but that this condition has not resulted in any disability, however slight, since the Veteran filed her claim in September 2009, the examiner should render an opinion about the likelihood that the severity of symptoms or level of disability that may result from this condition will not increase in the future.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



